Name: Regulation (EEC) No 1560/70 of the Commission of 31 July 1970 laying down conditions for awarding contracts for obtaining juice by processing fruit and vegetables withdrawn from the market
 Type: Regulation
 Subject Matter: plant product;  beverages and sugar;  food technology;  trade policy
 Date Published: nan

 524 Official Journal of the European Communities 1.8.70 Official Journal of the European Communities No L 169/59 REGULATION (EEC) No 1560/70 OF THE COMMISSION of 31 July 1970 laying down conditions for awarding contracts for obtaining juice by processing fruit and vegetables withdrawn from the market Whereas tenders submitted by interested parties must be assessed taking into account the price offered for all transport, processing and storage operations ; whereas quantities have to be allocated as they become available and in the order in which the tenderers are classified, beginning with those whose prices for the operations are the lowest ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Fruit and Vegetables ; HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES , Having regard to the Treaty establishing , the European Economic Community; Having regard to Council Regulation No 159/66/EEC1 of 25 October 1966 laying down additional provisions on the common organisation of the market in fruit and vegetables , as last amended by Regulation (EEC) No 2515/69 ,2 and in particular Article 7b (4 ) thereof ; Whereas Article 7b of Regulation No 159/66/EEC provides that contracts for the processing of fruit and vegetables withdrawn from the market, with a view to distributing free of charge products obtained from such processing, should be awarded to industry by a tendering procedure by the agency appointed by the Member State concerned ; whereas, in order that the tendering procedure can be held , criteria must be established to ensure the most favourable conditions for tendering and to ensure equal treatment for all interested parties in the Community ; Whereas a standing invitation to tender involving several series of tenders may facilitate marketing of products withdrawn from the market ; Whereas, in order to allow any processor to submit a tender, adequate notice of the invitation to tender must be given ; Whereas the invitation to tender must state the basic conditions of the procedure ; whereas in his tender the interested party must specify in particular the price and also the quantities which he can process into juice and which he undertakes to supply at the end of the operation ; Contracts for the processing operations referred to at the fifth indent of subparagraph 1 ( a ) of Article 7b ( 1 ) of Regulation No 159/66/EEC shall , under the conditions laid down in the following Articles , be awarded to industry by standing invitation to tender held by the agency appointed by the Member State concerned . Article 2 The invitation to tender shall be valid for a period not longer than the marketing year of the product in question . Each invitation to tender may include several series of tenders . Article 3 1 . Public notice must be given of invitations to tender within the framework of the procedure referred to in Article 1 . 1 OJ No 192, 27.10:1966, p. 3286/66. 2 OJ No L 318 , 18.12.1969, p. 10. 2 . The invitation to tender must give all relevant information concerning in particular : Official Journal of the European Communities 525 (a) the period during which products are likely to be available ; (b ) the nature of the products to be processed ; (c) the areas in which the products are to be stored ; (d) the characteristics of the resulting product ; (e) the minimum yield in juice ; ( f) the storage period of the juice obtained ; (g) the closing date for each series of tenders ; (h) the agency to which tenders must be submitted . The invitation shall specify that the by-products shall become the property of the processor. processed, for all transport, processing and storage operations, the last named cost being estimated for a standard duration fixed for this purpose in the invitation to tender. Where the lowest prices are equal, preference shall be given to the tenderer who has requested the largest quantity or to the tenderer, chosen by balloting where the quantity of products requested is also equal . Where a tender does not appear to correspond to current market prices, the agency appointed may exclude the tenderer in question . As quantities of products become available, they shall be allocated in order of classification . 2 . On the closing date for each subsequent series of tenders, that agency shall classify tenderers and allocate quantities of the product in accordance with the criteria laid down in paragraph 1 . Article 4 1 . Intersted parties shall submit their tender by letter delivered directly or by registered post with recorded delivery, by telex or by telegram, to the agency appointed by the Member State concerned . Article 6 2 . The tender shall specify : (a ) the name and address of the tenderer ; (b ) the quantity of products to which the tender refers, expressed in metric tons ; ( c) the price offered for processing one metric ton of product into juice, expressed in the currency of the Member State where the tender is to take place, that price including: Wherever a tender is not accepted, the tenderer shall forthwith be informed thereof by the agency appointed by the Member State concerned. At the end of the period for which the invitation to tender is valid, that agency shall inform each processor whose tender has not been fulfilled owing to lack of products .  the cost of processing into juice ;  the transport charges from the areas where  the product is stored to the processing Article 7 factory; (d) the average yield in juice ; (e) the charge for storage of juice per metric ton and per month, for the length of time shown in the notice, as well, as the charge for removal from storage ; (f) where necessary, additional information required under the notice to processors . 3 . Removal from storage shall take place on the decision of the agency appointed by the Member State concerned . 1 . The agencies appointed by Member States to award contracts to industry for processing fruit and vegetables withdrawn from the market are listed in the Annex to this Regulation . 2 . Where a Member State intends to apply the provisions of this Regulation, the agency appointed shall forthwith communicate to the agencies of the other Member States and to the Commission the invitation to tender provided for in Article 3 (2 ). This communication shall be made not less than seven days before the closing date for the first series of tenders . The agency appointed shall , under the same conditions as those laid down in the first subparagraph, communicate all amendments to the invitation to tender. These amendments shall take effect only at the end of seven days after the' date of their communication . Article 5 1 . On the closing date for the first series of tenders, the agency appointed by the Member State concerned shall classify the tenderers on the basis of the price offered, calculated per unit of the product 526 Official Journal of the European Communities following completion of each series of tenders, the quantities of products supplied and the prices at which they were supplied . 3 . As soon as the communication provided for in the first subparagraph of paragraph 2 has been made, the agency appointed shall publish in the Official Journal of the European Communities a notice of its intention to apply the provisions of this Regulation for one or more specified products. Article 9 Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . The agency appointed by the Adember State shall communicate to the Commission , within the week This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1970. For the Commission The President Franco M. MALFATTI ANNEX List of agencies appointed by the Member States Belgium : Officie belge de l'Ã ©conomie et de l'agriculture (OBEA), 22, rue des ComÃ ©diens, 1000 Bruxelles . France : Fonds d'orientation et de rÃ ©gularisation des marchÃ ©s agricoles (FORMA), 2, rue Saint-Charles, Paris XVe. Germany : Bundesamt fÃ ¼r ErnÃ ¤hrung und Forstwirtschaft, Abteilung Gartenbau ­ erzeugnisse, Adickesallee 40, 6 Frankfurt am Main . Italy : Azienda di Stato per gli interventi nel mercato agricolo (AIMA), Via Palestro 81 , Roma . Luxembourg : Administration des services techniques agricoles (ASTA), route d'Esch , Luxembourg. The Netherlands : Voedselvoorzienings- In - en verkoopbureau (VIB), Hooftskade 1 , Den Haag.